EXHIBIT 10.4
 
Engagement Agreement
for Consulting Services


This Engagement Agreement dated February 14, 2012 is between New Leaf Brands,
Inc. ("NLEF" or “Company”) One De Wolfe Road, Old Tappan, NJ  07675, and Eric
Skae of ___________ ("Consultant").


For and in consideration of the following covenants, the Company and Consultant
agree as follows:


1.
Scope of Services:



(a) NLEF hereby retains Consultant to assist in the brand management, marketing
and sales of the Company’s New Leaf Branded products (the “Consulting”),
including support for its current operations and its future growth.


Consultant shall also assist in conducting due diligence on acquisition
prospects for NLEF together with Company’s management.
 
(b) Consultant shall, at the request of Company and with prior notice, be
reasonably available for meetings, conference calls, acquisition reviews and due
diligence meetings, negotiations with vendors, customers, manufacturers and
investors in the Company’s products.


(c) Consultant shall perform these services, subject to demands of others,d
prepare a description or reports for the Company, as requested by the Company,
including any brochures used in soliciting business sales, channels, markets or
advertising.  Consultant will also assist with the preparation of overviews of
market reports, analyses, articles, studies, appendices or other reports that
may be reasonably needed and requested by the Company on a periodic basis.


2.
Engagement Fee:  During the term of this Agreement, NLEF shall pay Consultant an
Engagement Fee as set forth in Exhibit A which will be payable  as described in
such Exhibit. Such payments represent fees for the Consulting set forth above. .



3.
Payment of Fees to Consultant.  The Company agrees that all fees along with
Reimbursable Expenses (see below)  are payable on the 15th day of each month Any
unpaid fees or expenses shall accrue interest at the rate of 10% per annum until
paid in full



4.
Expenses:  Company shall pay  Consultant for all expenses relating to airline or
travel, and reasonably incurred out-of-pocket expenses or operating
expenses(“Reimbursable Expenses”) and upon request, Consultant will provide
reasonably appropriate documentation of these expenses

 
5.
Intentionally left blank.

 
 
1

--------------------------------------------------------------------------------

 
 
6.
Term:   The term of this Agreement shall commence on February 14, 2012 and shall
remain in effect for a period of two years, with automatic one hundred eighty
day extension, provided that neither party has provided written notice ninety
days prior to the anniversary of the agreement.  All rights and obligations
hereunder shall be terminated upon the expiration of this Agreement, provided
that (a) termination of this Agreement shall not affect the provisions of
paragraphs 2 and 3 in respect of payment of fees and (b) all parties hereto
shall continue to be bound by the terms of the confidentiality and exclusivity
provisions of this Agreement even after the expiration of the term of this
Agreement, unless terminated by Consultant for Company’s failure to pay as
agreed..



7.
Confidentiality: Each of the parties hereto (the “Recipient Party”) will from
time to time receive certain trade secrets and confidential information
("Confidential Information") from each other and unaffiliated third parties
(including prospective investor(s)) and their respective representatives,
employees and agents (the "Disclosing Party").  The Recipient Party agrees not
to use (except in connection with the performance of its duties hereunder) or
disclose at any time (except to the Recipient Party's employees and agents who
require the same for the purposes hereof and who are bound to the Recipient
Party by like obligations as to confidentiality and use restrictions as
contained in this Agreement) Confidential Information provided to it by the
Disclosing Party or its agents and advisors.  Confidential Information shall
include, without limitation, computer models and databases, lists of contacts
and any other information identified in advance by the Disclosing Party as
confidential. Confidential Information shall not include any information that
(i) was in the public domain prior to disclosure, or (ii) is independently
developed,  (iii) is received from a third party with no breach of a duty owed
hereunder or (iv) otherwise known or acquired by the Recipient Party from prior
experience or knowledge in the industry.  The Recipient Party agrees not to
disclose or to use in a competitive manner Confidential Information for a period
of the greater of two years following the termination of this Agreement or the
term of any confidentiality agreement governing such Confidential Information.

 
 Non-Compete: _In addition, Consultant agrees not to work (or assist anyone
else)  in selling,manufacturing, promoting  or distributing any ice tea or
lemonade products which competewith  New Leaf Brands products, so long as this
Agreement is in effect.
 
8.
Entire Agreement: This represents the entire agreement between NLEF and
Consultant with respect to the subject matter hereof, superseding all previous
oral or written communications, representations, understandings or agreements
relating to this subject.  This Agreement may be modified only by a duly
authorized party and executed in writing signed by the parties hereto.



9.
Notices:  Any notice provided under this Agreement shall be in writing and shall
be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) two business days after sending when sent by a commercial
express delivery service (such as Federal Express or USPS Express Mail)
providing a delivery confirmation, or (iii) 5 business days after depositing
with the post office a notice sent by certified mail, return receipt requested,
to the addresses noted in the preamble to this contract or any updated address
provided by either party for notices.

 
10.
Independent Contractor and Withholding: At all times, the Consultant will be an
independent contractor, free to work for others and as such, will not have the
authority to bind Company.  Consultant will not act as an agent nor shall
Consultant be deemed to be an employee of Company for the purposes of any
employee benefits, or otherwise.  Consultant recognizes that no amount will be
withheld from its compensation for payment of any federal, state or local taxes
and that Consultant therefore has sole responsibility to pay such taxes, if any,
and file such returns as shall be required by applicable laws and taxes, if any.
Consultant agrees to defend, indemnify and hold Company harmless from any and
all claims made by any governmental entity on account of an alleged failure by
Consultant to satisfy any such tax or withholding obligations.  Consultant shall
not enter into any agreements or incur any obligations on behalf of Company
except as presented and approved by Company’s Board.

 
 
2

--------------------------------------------------------------------------------

 
 
11.
Assignment: Due to the personal nature of the services to be rendered by
Consultant, this Agreement may not be assigned except to an entity that is
substantially owned or managed by Consultant or its principal.   Likewise,
Company may not assign any rights and liabilities under this Agreement (as a
group with other similar agreements with consultants) to a subsidiary or an
affiliate or to a successor to all or a substantial part of its business and
assets without the consent of Consultant. Subject to the foregoing, this
Agreement will inure to the benefit of and be binding upon each of the heirs,
assigns and successors of the respective parties.



12.
Severability: If any court or arbitrator shall determine that any provision of
this Agreement is invalid, illegal or unenforceable, such provision shall be
severed and the remaining provisions shall continue in full force and effect.



13.
Governing Law: This agreement shall be governed by and interpreted in accordance
with the laws of the State of New York applicable to agreements made and
services to be performed within such jurisdiction



14.
Mediation Arbitration: Any dispute or disagreement which may arise among the
parties hereto in connection with either the interpretation or the performance
or nonperformance hereof, shall be submitted first to mediation and if
unsuccessful then to  arbitration under the Commercial Arbitration Rules of the
American Arbitration Association or such other arbitration services as may be
agreed upon by the parties. The place of arbitration shall be New York, New
York.  The prevailing party shall be entitled to its reasonable attorneys fees
and costs. Arbitration for any unpaid fees and reimbursable expenses shall occur
within ten days after demand therefore  by the Consultant



15.
Counterparts: More than one counterpart of this Agreement may be executed by the
parties hereto, and each fully executed counterpart shall be deemed an original.



16.
Authority to Act. The Company hereby represents and warrants that this Agreement
has been approved by resolution of the Company's Board of Directors, a copy of
which is attached hereto and the CEO of the Company has been authorized to
execute this Agreement on behalf of the Company.



17.
Indemnification. Company will defend, indemnify and hold Consultant and its
employees harmless from any and all claims arising from its activities as l
consultant to Company, or relating to Consultant’s prior position with the
Company  except to the extent that the the actions or inactions of the
Consultant are deemed to constitute  gross negligence.  Such indemnification
shall include, but shall not be limited to, Consultant's attorneys’ fees.



Counterparts Facsimile Execution. For purposes of this Agreement, a document (or
signature page thereto) signed and transmitted by facsimile machine is to be
treated as an original document.  The signature of any party thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document.  At the request of any party, a facsimile or
telecopy document is to be re-executed in original form by the parties who
executed the facsimile or telecopy document.  No party may raise the use of a
facsimile machine as a defense to the enforcement of the Agreement or any
amendment or other document executed in compliance with this Section.
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
February 14, 2012
 

  AGREED AND ACCEPTED,               New Leaf Brands, Inc.            
Signature:  /s/ David Fuselier             Name: David Fuselier            
Title:   Chairman and Chief Executive Officer             AGREED AND ACCEPTED,  
          Signature: /s/ Eric Skae             Name:   Eric Skae  

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Between Company and Consultant
Dated February 14, 2012
 

Monthly Consulting Fees during term of Agreement:    $ 14,000.00 Monthly
authorized expenses:   $   4,000.00

 
 
 
5